DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering as it appears in the official claim listing in the image file wrapper (IFW), not to that of any claim as it may be reproduced below.

Comment on the Drawings
The drawings of May 31, 2019 are hereby accepted as FORMAL.

Objection to the Specification
The specification is hereby objected to under 37 CFR 1.71(a) in that it does not clearly disclose the invention, not complying with the written description requirement.  Please see section 6 below.

Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The text of independent claim 1 is as follows:
“1. A hand-held device for detecting an object, the hand-held device comprising: a communication device including a plurality of antennas; a processor in communication with the communication device; and a memory in communication with the communication device and the processor, the memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: receiving at least one radio emission using the plurality of antennas; estimating a reference emission in response to the at least one radio emission; estimating an environment emission in response to the at least one radio emission; determining a pattern of interest in response to at least one of the reference emission and the environment emission; and identifying an object in response to the pattern of interest; wherein the hand-held device is sized to fit in a human hand.”


As for independent claim 11, in that claim 11 is the method claim corresponding to the apparatus of independent claim 1, the remarks with respect to independent claim 11 are substantially those made above with respect to claim 1.
In that each of dependent claims 12-20 depends from independent claim 11, and in that none of dependent claims 12-20 adds anything to the claimed subject matter of claim 11 so as to arrive at subject matter that is adequately described, each of dependent claims 12-20 must likewise be rejected for substantially the same reason as independent claim 11.  The operations in each of dependent claims 13 and 14 are of a similar high level of generality as the operations on lines 5-9 of independent claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On line 2 of dependent claim 3, it is unclear in context what is meant by “confirming the identified object.”  What is done beyond the claim 1 “identifying an object …” (line 14) to confirm that object?
On line 2 of dependent claim 13, it is unclear in context what is meant by “confirming the identified object.”  What is done beyond the claim 11 “identifying an object …” (line 9) to confirm that object?
On line 2 of dependent claim 4, it is unclear in context what action is meant by “determining a threat level of the object.”
On line 2 of dependent claim 14, it is unclear in context what action is meant by “determining a threat level of the object.”
On line 3 of dependent claim 6, the range in the phrase, “frequency band less than or equal to about 100 GHz” is indefinite and unclear in that the range is open-ended.  Please see MPEP 2173.05(c), subsection II.
On line 3 of dependent claim 6, the phrase, “about 100 GHz” is indefinite and unclear in context as to what range of frequencies is meant in context.

On line 3 of dependent claim 16, the phrase, “about 100 GHz” is indefinite and unclear in context as to what range of frequencies is meant in context.
The term "high" in claim 10 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "high" in claim 20 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Each of dependent claims 2-10 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 12-20 is unclear, at least, in that it depends from unclear, independent claim 11.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5-8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furuskog et al (‘179).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radio frequency detecting systems.
With respect to independent claim 1, Furuskog et al (‘179) discloses a “hand-held device,” for example, please see paragraph [0048] at line 3, noting, “mobile phone,” which would be a “hand-held device.”  As for the claim 1 limitation, “for detecting an object,” please see, for example, paragraph [0015] of Furuskog et al (‘179) at line 2, noting the phrase, “can detect motion of surrounding objects” or paragraph [0035] at lines 1-7.  The claim 1 “communication device including a plurality of antennas” (line 2) is met, at least, by “receiver 2” (paragraph [0033] at lines 3-6) with the “antenna 23” (paragraph [0033] at line 5), which antenna can be “multiple antennas” (paragraph [0059] at lines 1-2).  The claim 1 “processor in communication with the communication device’ is met by “analyzing means 10,” for example, see paragraph [0054].  However, 
Furuskog et al (‘179) discloses a “memory in the motion detector 1,” noting, for example, paragraph [0037] at line 7, which is “in communication with the communication device and the processor” (paragraph [0037]: the “memory” is in communication with the “analyzing means 10” in processing received signals which would have come via the “receiver 2.); however, Furuskog et al (‘179) does not disclose the limitation, “the memory comprising computer-executable instructions.”  In that the “analyzing means 10” in Furuskog et al (‘179) is performing computing to analyze signals (e.g., see paragraphs [0054], [0062], and [0063]), it would have been obvious to one of ordinary skill-in the art to perform the computations by means of “computer-executable instructions” instead of by hard-wired circuitry for the advantages of decreased weight, bulk, and cost, and, it would have further been obvious to one of ordinary skill-in-the-art to store the “computer-executable instructions” on the disclosed “memory” in Furuskog et al (‘179) in paragraph [0037] at line 7 for the advantage of obtaining additional use from a memory that is already in Furuskog et al (‘179), as opposed to increasing the weight, bulk, and cost in Furuskog et al (‘179) by adding an additional memory.
The claim 1 limitation of “receiving at least one radio emission using the plurality of antennas” (line 8” is met by Furuskog et al (‘179) as modified above as it receives signals in the “receiver 2” via the “multiple antennas” (paragraph [0059] at lines 1-2).

The claim 1 limitation of “estimating an environment emission in response to the at least one radio emission” (lines 10-11) is met by the action in the second sentence of paragraph [0037] of Furuskog et al (‘179).
The claim 1 limitation of “determining a pattern of interest in response to at least one of the reference emission and the environment emission” (lines 12-13) is met by the disclosure in paragraph [0052] of Furuskog et al (‘179) relating to “channel variations” and “fluctuations of the different channels.”
The claim 1 limitation of “identifying an object in response to the pattern of interest” (line 14) is met in Furuskog et al (‘179) by the action of the “analyzing means 10” in distinguishing between objects such as 13 and 13’, noting, for example, paragraph [0054] at lines 5-11.
The claim 1 limitation “wherein the hand-held device is sized to fit in a human hand” (line 15) is met by the “mobile phone” in Furuskog et al (‘179) at line 3 of paragraph [0048].
In that each and every claimed feature in independent claim 1 is plainly met by Furuskog et al (‘179) as modified above, independent claim 1 is obvious over Furuskog et al (‘179).
Although Furuskog et al (‘179) does not disclose the “phased array” of dependent claim 2, Furuskog et al (‘179) does disclose the use of “multiple antennas” for determining parameters such as “spatial direction” (paragraph [0059]).  It would have been obvious 
The further limitations of dependent claim 5 are met by Furuskog et al (‘179) as applied above to independent claim 1 in that the disclosed “wireless communication signal sources 6, 7, 8” could be “cooperative” or “non-cooperative.”  In Furuskog et al (‘179), paragraph [0055] at lines 1-3, the disclosure seems to indicate a cooperative source, but, Furuskog et al (‘179) discloses using a variety of “multiple sources” (paragraph [0069]) or “any form of suitable source” (paragraph [0071] at line 2).  With these facts in view, it would have been obvious to one of ordinary skill-in-the-art that a mixture of cooperative sources and non-cooperative sources could be used in Furuskog et al (‘179) for the advantages set forth in the teaching in paragraph [0069].
The further limitations of dependent claim 6 are met by Furuskog et al (‘179) as applied above to independent claim 1 in that the use of cell phone base stations and 3GPP and LTE would indicate frequencies below 100 GHz.  Paragraph [0067] of Furuskog et al (‘179) at line 7 discloses 2.4 GHz, which is less than 100 GHz.
As for the further limitations of dependent claim 7, “time shift” is met by “temporal variation” in paragraph [0038] of Furuskog et al (‘179) at lines 5-8’ “Doppler shift” is met by Doppler shift as mentioned in paragraph [0044]; and, “amplitude shift” is met by amplitude variation in paragraph [0040] at lines 1-6.  Please, also, note paragraph [002] of Furuskog et al (‘179).
Next, looking to the further limitations of dependent claim 8, although the disclosure of Furuskog et al (‘179) is for a passive system, it would have been obvious 
With respect to the further limitations of dependent claim 10, the limitation relating to “a person” is met by Furuskog et al (‘179) in paragraph [0042] at lines 11-14.  As for a the limitation of a “high wind weather event” in claim 10, in that Furuskog et al (‘179) discloses the detection of “movement of an object” (paragraph [0040] at lines 1-6) and mentions effects from trees being moved by the wind (paragraph [0069]), it would have been obvious to one of ordinary skill-in-the-art that any desired moving mass could be detected by Furuskog et al (‘179), including a “high wind weather event.”
The remarks with respect to independent claim 11 are substantially those made above with respect to independent claim 1, in that claim 11 is the method claim corresponding to the apparatus of claim 1.
The remarks with respect to the further limitations of dependent claim 12 are substantially those made above with respect to dependent claim 2, in that claim 12 is the method claim corresponding to the apparatus of claim 2.
The remarks with respect to the further limitations of dependent claim 15 are substantially those made above with respect to dependent claim 5, in that claim 15 is the method claim corresponding to the apparatus of claim 5.
The remarks with respect to the further limitations of dependent claim 16 are substantially those made above with respect to dependent claim 6, in that claim 16 is the method claim corresponding to the apparatus of claim 6.

The remarks with respect to the further limitations of dependent claim 18 are substantially those made above with respect to dependent claim 8, in that claim 18 is the method claim corresponding to the apparatus of claim 8.
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above with respect to dependent claim 10, in that claim 20 is the method claim corresponding to the apparatus of claim 10.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hotelling et al (‘883) is of general interest for showing a handheld device (column 8, lines 21-26) which can be implemented as a radar (column 4, line 11).
DiStasio (‘421) is of general interest for showing a handheld radar (column 2, lines 11-19).
Oshima et al (‘322) is of general interest for showing a passive radar that uses a reference system, noting, Figure 1.
Each of Paschen et al (‘371); Shklarsky (‘048); and, De Gramont et al (‘307) is of general interest for showing a passive radar.
Sgarz et al (‘566) is of general interest for showing a handheld receiver using a reference network.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648